Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, dated January 2, 2003, which confirmed the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated Vehicle and Traffic Law § 385 (9) and (10), and imposed a fine of $9,250.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
“It is well established that in order to annul an administrative determination, made after a hearing, the court must be satisfied, after reviewing the record as a whole, that the record lacks substantial evidence to support the determination” (Matter of Siano v Dolce, 256 AD2d 582 [1998]; see Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]). Furthermore, a reviewing court will not weigh the evidence and assess credibility, since these functions are committed to the Administrative Law Judge (see Matter of Purdy v Kreisberg, 47 NY2d 354, 358 [1979]; Matter of Scara-Mix, Inc. v Martinez, supra; Matter of Eyrich v Jackson, 267 AD2d 237 [1999]).
Here, the testimony of the officer who issued the summonses regarding the condition of the site where the vehicle weighing scales were placed, the tests which he performed at the site, as well as his training with the police department truck enforcement unit, provided substantial evidence supporting the determination of the Administrative Law Judge (see Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]; Matter of Scara-Mix, Inc. v Martinez, supra). Accordingly, since the determination was supported by substantial evidence, we decline to *697disturb it. Santucci, J.P., Adams, Mastro and Spolzino, JJ., concur.